Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed 2/22/2021 overcomes the double patenting rejection.  With respect to claim 1, no prior art of record teaches in response to an amount of the memory occupied by the uncompressed memory blocks exceeding a first threshold, compressing at least some of the uncompressed memory blocks to form compressed memory blocks, storing both the at least some of the uncompressed memory blocks and the compressed memory blocks in the memory, the at least some of the uncompressed memory blocks stored as memory blocks in a ready and compressed state, and the compressed memory blocks stored as memory blocks in a compressed state, and in response to an amount of the memory occupied by the memory blocks in the ready and compressed state exceeding a second threshold, releasing at least some of the memory blocks in the ready and compressed state from the memory. Independent claims 8 and 13 contain similar allowable subject matter and are allowable for similar reasons. The remaining claims depend from claims 1, 8 or 13, and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                 
                                                                                                                                                                                       /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136